NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       STEPHEN LENDSEY, Appellant.

                             No. 1 CA-CR 13-0820
                              FILED 3-24-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-136019-001
                The Honorable Dawn M. Bergin, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Kathryn L. Petroff
Counsel for Appellant



                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Lawrence F. Winthrop joined.




                                        1
                            STATE v. LENDSEY
                            Decision of the Court

G E M M I L L, Judge:

¶1            Stephen Earl Lendsey, III appeals from his conviction for
resisting arrest, a class 6 felony. Lendsey’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297, 451 P.2d 878 (1969), stating that he has searched the record
and found no arguable question of law and requesting that this court
examine the record for reversible error. Lendsey was afforded the
opportunity to file a pro se supplemental brief but did not do so. See State v.
Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). For the following
reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2, 23 P.3d 668, 669 (App. 2001). The following evidence
was admitted at trial.

¶3            On the night of July 7, 2012, Stephen Lendsey, accompanied
by his friend Kimo Williams, visited the T&A Cabaret (hereinafter, “the
club”) on South Central Avenue in Phoenix. Management became
concerned with Lendsey’s aggressive behavior around other patrons
almost immediately upon his entry. Toward the end of the evening,
Lendsey was kicked out and escorted to the parking lot because of his
rowdy behavior. Lendsey became very angry, prompting management to
issue him a refund in order to avoid further issues.

¶4           Before leaving the parking lot, however, Lendsey pulled a six-
shooter revolver out of his pocket and waived it at the security guard.1 The
club’s management, watching from a live video feed, called the police.
Eventually, Lendsey retreated into his vehicle.

¶5            The police arrived nearly instantaneously because the police
station was directly across the street from the club. The security guard
pointed the responding officer, Officer G., to the car in which Lendsey was
sitting. Officer G. asked Lendsey to show his hands because he could see
that Lendsey was putting something on the floor of the vehicle or under the


1  The facts surrounding the incident between the security guard and
Lendsey have been significantly abridged as they are immaterial to the
specific issue of this appeal, as explained below.


                                      2
                            STATE v. LENDSEY
                            Decision of the Court

seat. After a few seconds, Lendsey showed Officer G. his hands and, when
asked, claimed not to have a weapon. According to Officer G.’s testimony,
Lendsey was belligerent and yelling about officer racism. After many
attempts of asking Lendsey to step out of the vehicle, Officer G. had to
physically grab and pull him out of the door due to his noncompliance.
Lendsey continued to curse and yell that he was being treated unfairly
because of his race. Officer G. testified that he could smell alcohol on
Lendsey’s breath and his eyes were bloodshot.

¶6           Lendsey persisted in being noncompliant with Officer G.’s
demands and “turned into” the officer so as to prevent the officer from
putting on the handcuffs. Officer B. arrived and helped the handcuffing
process: each officer had to grab one of Lendsey’s arms and push him
against the vehicle to gain control. Due to Lendsey’s large stature and
noncompliance, the officers had to use two sets of handcuffs to secure him.

¶7             In order to get Lendsey into the patrol car the officers had to
resort to different escort holds, such as the “whizzer,” because Lendsey was
pushing and pulling in every direction. Eventually other officers showed
up and together they were able to get Lendsey into the back of the car by
pushing and pulling from different sides.

¶8            After securing Lendsey, Officer G. searched Lendsey’s vehicle
and uncovered a loaded revolver from under the seat. At some point
Lendsey had to be moved to a larger police vehicle—a Tahoe—because of,
among other things, Lendsey’s large size. Lendsey still did not comply
during his transfer to the Tahoe.

¶9             Lendsey was charged with aggravated assault, a class 3
felony, and resisting arrest, a class 6 felony. After all of the evidence and
testimony was presented, on July 18, 2013, an eight-person jury found
Lendsey guilty of Count 2, resisting arrest. As to Count 1, aggravated
assault, the jury could not reach a unanimous verdict and the court declared
a mistrial. As part of a plea agreement with the State, Lendsey admitted to
a prior felony conviction from 1995. Lendsey voluntarily pled guilty to
Count 1 and was sentenced to the minimum sentence of 6 months
imprisonment for Count 2. Lendsey received a probation tail for Count 1.
He was credited 58 days of presentence incarceration credit.

                                DISCUSSION

¶10           Having considered defense counsel’s brief and examined the
record for reversible error, see Leon, 104 Ariz. at 300, 451 P.2d at 881, we find


                                       3
                           STATE v. LENDSEY
                           Decision of the Court

none. The sentence imposed falls within the range permitted by law, and
the evidence presented supports the conviction. As far as the record
reveals, Lendsey was represented by counsel at all stages of the
proceedings, and these proceedings were conducted in compliance with his
constitutional and statutory rights and the Arizona Rules of Criminal
Procedure.

¶11           Pursuant to State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d
154, 156-57 (1984), counsel’s obligations in this appeal have ended. Counsel
need do no more than inform Lendsey of the disposition of the appeal and
his future options, unless counsel’s review reveals an issue appropriate for
submission to the Arizona Supreme Court by petition for review. Lendsey
has thirty days from the date of this decision in which to proceed, if he
desires, with a pro se motion for reconsideration or petition for review.

                             CONCLUSION

¶12          The conviction and sentence are affirmed.




                                 :ama




                                        4